     Case 2:20-cv-00655-CJC-AFM Document 13 Filed 07/14/20 Page 1 of 2 Page ID #:40




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3     21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
4
      Phone: 877-206-4741
5     Fax: 866-633-0228
6
      tfriedman@toddflaw.com
      abacon@ toddflaw.com
7     Attorneys for Plaintiff
8
                          UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10                                             Case No.
       LALA SLOATMAN, individually           )
                                             ) 2:20-cv-00655-CJC-AFM
11
       and on behalf of all others similarly
12     situated,                             )
       Plaintiff,                            ) NOTICE OF VOLUNTARY
                                             ) DISMISSAL OF ACTION WITH
13

14     vs.                                   ) PREJUDICE AS TO PLAINTIFF
15                                           ) AND WITHOUT PREJUDICE AS
       KELLER WILLIAMS REALTY,               ) TO THE PUTATIVE CLASS.
16
       INC., and DOES 1 through 10,          )
17     inclusive, and each of them,          )
       Defendant.                            )
18

19
      NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
20
      move this Honorable Court to dismiss this matter with prejudice as to plaintiff
21
      and without prejudice as to the class. No Defendant has filed either an answer or
22
      a motion for summary judgment at this time, and no Court order is necessary
23
      pursuant         to         the               Fed.          R.       Civ.      P.
24
      Respectfully submitted this 14th Day of July, 2020,
25

26
                                              By: s/Adrian R. Bacon Esq.
                                                   Adrian R. Bacon
27
                                                 Attorney for Plaintiff
28




                                        Notice of Dismissal - 1
     Case 2:20-cv-00655-CJC-AFM Document 13 Filed 07/14/20 Page 2 of 2 Page ID #:41




1                              CERTIFICATE OF SERVICE
2
      Filed electronically on July 14, 2020 2019, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on July 14, 2020, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9                                             By: s/Adrian R. Bacon Esq.
                                                   Adrian R. Bacon
10
                                                   Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
